                                                                FILED
Case 6:21-cv-00162-ADA-JCM Document 160 Filed 06/21/21 Page 1 of 2
                                                              June 21, 2021
                                                         CLERK, U.S. DISTRICT COURT
                                                         WESTERN DISTRICT OF TEXAS

                                                               Brianna Winter
                                                      BY: ________________________________
                                                                              DEPUTY
Case 6:21-cv-00162-ADA-JCM Document 160 Filed 06/21/21 Page 2 of 2
